HERRICK, J.
I think the judgment of the county court should be reversed, and that of the city court affirmed. There was no denial on the part of the defendant that it was a corporation, and therefore, under section 1776 of the Code of Civil Procedure, it was not incumbent upon the plaintiff to prove the incorporation of the defendant.
At the close of the plaintiff’s case, the plaintiff had not proved by legal evidence that the person who employed him to act as an interpreter had authority from the defendant to do so; but that weakness of the plaintiff’s case does not appear to have been pointed out on the motion for a nonsuit, and the defect was supplied by *728the defendant’s evidence. It appears therefrom that the person employing plaintiff was the general manager of the defendant, and from his testimony it is fairly to be inferred that he had charge of the litigation in question. Under that employment to act as interpreter, while the plaintiff did not actually interpret, he was kept several days at the court, waiting for the case in w'hich he was employed to be tried. He is entitled to compensation for such employment, and the findings of the court as to the terms of such employment, and the compensation therefor, are findings of fact having some evidence to sustain them; and, such being the case, the court, upon appeal, will not disturb them. ■
Let the judgment of the county court be reversed, and the judgment of the city court be affirmed, with costs and disbursements of this appeal and in the county court All concur.